Case 1:19-cv-24138-DPG Document 175 Entered on FLSD Docket 06/07/2021 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.: 1:19-cv-24138-DPG


  YUANXIAO FENG, an individual; KIU
  CHUN SAXON HUI, an individual; LAI
  KING HUI, an individual; JING KUANG, an
  individual; CHUEN PING NG, an individual;
  MINYANG TIAN, an individual; HONGSEN
  ZHANG, an individual; and YAN ZHANG, an
  individual,
         Plaintiffs.
  v.
  JOSEPH WALSH, et. al.,


         Defendants.
  _____________________________________/

   PLAINTIFFS’ UNOPPOSED MOTION FOR CLARIFICATION RE SERVICE ISSUES
         AND MOTION FOR RELIEF FROM ORDER SETTING DUE DATE
                FOR MOTION FOR FINAL DEFAULT JUDGMENT

         Plaintiffs, Yuanxiao Feng, Kiu Chun Saxon Hui, Lai King Hui, Jing Kuang, Chuen Ping

  Ng, Minyang Tian, Hongsen Zhang, and Yan Zhang (collectively “Plaintiffs”), by and through

  undersigned counsel, and, pursuant to the Court’s inherent ability to manage the docket in front

  of it and enforce or rescind its own orders, hereby respectfully requests clarification and relief

  from the Court’s Order (D.E. 132, 145, 152, 172) requiring that Plaintiffs’ Motion for Default

  Final Judgment be filed by a date certain—currently June 7, 2021:

         1.      On April 10, 2020, Plaintiffs moved for the Clerk’s entry of default as to

  Greystone EB-5 LLLP; USREDA Holdings LLC; USREDA Management LLC; USREDA, LLC;

  and WWB Trust LLC. (D.E. 99.)


  [2124111/1]                                     1
Case 1:19-cv-24138-DPG Document 175 Entered on FLSD Docket 06/07/2021 Page 2 of 8




         2.     In support of the Motion for Clerk’s entry of default, Plaintiffs pointed the Clerk

  to the fact that WWB Trust, LLC; Greystone EB-5 LLLP; and USREDA, LLC were served with

  process of the original Complaint (D.E. 1) on October 29, 2019. (D.E.s 41, 40, 88.) Plaintiffs

  also pointed the Clerk to the fact that USREDA Holdings, LLC was served with the original

  Complaint on October 30, 2019. (D.E. 39.) Additionally, USREDA Management, LLC was

  served with the original Complaint on January 3, 2020. (D.E. 174.) A true and correct copy of

  these returns of service is attached hereto as Composite Exhibit 1.

         3.     Unquestionably, all WWB Trust, LLC; Greystone EB-5 LLLP; USREDA, LLC;

  USREDA Holdings, LLC; and USREDA Management, LLC (collectively, the “Defaulted

  Defendants”) were served the original Complaint (D.E. 1) in compliance with Federal Rule of

  Civil Procedure 4(h). (D.E. 41, 40, 88, 39, 174.) As the Complaint was filed on October 4,

  2019, WWB Trust, LLC; Greystone EB-5 LLLP; USREDA; and USREDA Holdings, LLC were

  all served timely under Federal Rule of Civil Procedure 4(m), which required service by January

  2, 2020.

         4.     However, USREDA Management, LLC was served on the 91st day—January 3,

  2020. (D.E. 174.) Inadvertently, the return of service for USREDA, LLC was filed with the

  Court as the Return of Service for USREDA Management, LLC. (D.E. 36.) The Amended

  Complaint (D.E. 44) was filed on December 2, 2019.           Thus, by the time that USREDA

  Management, LLC was served with the Complaint (D.E. 1), it was no longer the operative

  complaint.

         5.     That said, the current operative complaint against the Defaulted Defendants is the

  Amended Complaint. (D.E. 44.)




  [2124111/1]                                     2
Case 1:19-cv-24138-DPG Document 175 Entered on FLSD Docket 06/07/2021 Page 3 of 8




         6.      Under Federal Rule of Civil Procedure 5(a)(2), “No service is required on a party

  who is in default for failing to appear. But a pleading that asserts a new claim for relief against

  such a party must be served on that party under Rule 4.”

         7.      Federal Rule of Civil Procedure 4(c)(1) provides that “A summons must be served

  with a copy of the complaint.”

         8.      In the Amended Complaint (D.E. 44), there was unquestionably a new claim

  added against each of the Defaulted Defendants—Count 40a against USREDA, LLC and

  Greystone EB-5, LLLP; Count 40b against USREDA, LLC and Greystone EB-5, LLLP; and

  Counts 41 against all of the Defaulted Defendants.

         9.      That said, inadvertently, the Amended Complaint, while personally served on the

  registered agent for each of the Defaulted Defendants in compliance with Federal Rule of Civil

  Procedure 4(h), did not include a summons according to the returns of service—WWB Trust,

  LLC (D.E. 84); Greystone EB-5 LLLP (D.E. 85); USREDA Holdings, LLC (D.E. 87);

  USREDA, LLC (D.E. 89); USREDA Management, LLC (D.E. 90). A true and correct copy of

  these returns of service is attached hereto as Composite Exhibit 2. In each case, the return of

  service says “Plaintiff’s First Amended Complaint with Exhibits.”

         10.     Thus, it would appear that service as to each of the Defendants of the Amended

  Complaint (D.E. 44) was defective. However, as to WWB Trust, LLC; Greystone EB-5 LLLP;

  USREDA Holdings, LLC; and USREDA, LLC, there was timely, effective service of the

  Complaint (D.E. 1) with a summons. Comp. Exh. 1. As to USREDA Management, LLC (D.E.

  90), there was effective service of the Complaint—albeit while the Complaint (D.E. 1) was no

  longer operative and one day late under Federal Rule of Civil Procedure 4(m). Comp. Exh. 1.




  [2124111/1]                                     3
Case 1:19-cv-24138-DPG Document 175 Entered on FLSD Docket 06/07/2021 Page 4 of 8




         11.      Under Federal Rule of Civil Procedure 4(m), the Amended Complaint needed to

  be served by March 9, 2020.

         12.      With respect to the Defaulted Defendants, Plaintiffs timely moved for a Clerk’s

  Default (D.E. 99) on April 10, 2020. The Clerk entered the Clerk’s Default as to the Defaulted

  Defendants on April 28, 2020. (D.E. 102.)

         13.      Under Federal Rule of Civil Procedure 12(b), the defenses of improper process

  (12(b)(4)) and improper service of process (12(b)(5)) are valid defenses that may be raised by

  motion. Further, it is well-established in this Circuit that both may be waived if not properly

  asserted.    Green v. Florida, 2013 WL 5567324 (M.D. Fla. Oct. 9, 2013) (“A defense of

  insufficiency of process or insufficiency of service of process is waived if not raised by motion

  or included in a responsive pleading.”).

         14.      In Sanderford v. Prudential Ins. Co. of America, 902 F.2d 897, 901 (11th Cir.

  1990), the Eleventh Circuit examined a default judgment where there was an underlying defect

  in the process, ultimately determining that by defaulting and failing to raise the defenses until

  after the default judgment was entered, the defaulting party waived the defect in process.

         15.      Under Federal Rule of Civil Procedure 4(m), “if the plaintiff shows good cause

  for the failure, the court must extend the time for service for an appropriate period.” Further,

  even in situations where there is not good cause established, the Eleventh Circuit has stated that

  “Rule 4(m) grants discretion to the district court to extend the time for service of process even in

  the absence of a showing of good cause.” Horenkamp v. Van Winkle and Co., Inc., 402 F.3d

  1129, 1132 (11th Cir. 2005).

         16.      In an analogous case, Turner v. Galloway, 2015 WL 4878836, at *3 (S.D. Miss.

  Aug. 14, 2015), a District Court in Mississippi examined whether failure to include a summons




  [2124111/1]                                      4
Case 1:19-cv-24138-DPG Document 175 Entered on FLSD Docket 06/07/2021 Page 5 of 8




  was fatal to a claim, determining that “Dr. Galloway was not prejudiced. He received a copy of

  the Amended Complaint by certified mail shortly after its filing and in time to file a timely notice

  of removal.”

         17.     Like there, here, there can be no question that the Defaulted Defendants were

  delivered a copy of the Amended Complaint (D.E. 44) otherwise in compliance with Rule 4(h)—

  albeit lacking the summons—and chose not to respond to it. Further, for four of the Defaulted

  Defendants, this service came after a timely and effective service, which included a summons,

  which they failed to defend after. For the fifth remaining Defaulted Defendant, proper process

  was delivered—albeit one day late.

         18.     In Turner v. United States, 203 Fed. Appx. 952, 954–55 (11th Cir. 2006) (per

  curiam), the Eleventh Circuit noted that in a case where a complaint was never served with a

  summons, the Court could simply “direct that service be effected” under Federal Rule of Civil

  Procedure 4 and that it was an abuse of discretion for the District Court to have dismissed the

  complaint with prejudice under the circumstances.

         19.     In Blandford v. Broome County Government, 193 F.R.D. 65, 68–69 (N.D.N.Y.

  2000), the court, in an analogous situation, considered that “Defendants do not cite any prejudice

  that resulted from service of the complaint only.” Here, all of the Defaulted Defendants were

  served with a complaint and summons prior to the service of the Amended Complaint (D.E. 44)

  otherwise in compliance with Federal Rule of Civil Procedure 4(h).

         20.     In Dietz v. Bouldin, the Supreme Court of the United States discussed the

  “inherent powers” had by a District Court. 136 S.Ct. 1885 (2016). These also include an

  inherent power “to manage its docket and courtroom with a view toward the efficient and




  [2124111/1]                                      5
Case 1:19-cv-24138-DPG Document 175 Entered on FLSD Docket 06/07/2021 Page 6 of 8




  expedient resolution of cases.” Dietz, 136 S.Ct. at 1888–89 (citing Landis v. North American

  Co., 299 U.S. 248, 254 (1936)).

         21.     With respect to four of the Defaulted Defendants, they were timely and effectively

  served, defaulted, and then served with the Amended Complaint (D.E. 44), only to default again.

         22.     With respect to USREDA Management, LLC, it was effectively served with the

  Complaint (D.E. 1), albeit one day after the 90-day limit of Federal Rule of Civil Procedure

  4(m), and counsel inadvertently believed that USREDA Management, LLC, had been served due

  to improperly marking USREDA, LLC’s service as USREDA Management, LLC’s service.

  (D.E. 36.)

         23.     In no event have the Defaulted Defendants appeared before this Court or

  otherwise attempted to claim that they are prejudiced by any of this. Under Sanderson, the Court

  can consider their failure to appear as a waiver.

         24.     As the Court is well aware, Plaintiffs are preparing a Motion for Default Final

  Judgment against the Defaulted Defendants and Joseph Walsh and Joseph Walsh, Jr.

         25.     Accordingly, Plaintiffs ask the Court to clarify if the Court will require Plaintiffs

  to re-serve the Amended Complaint (D.E. 44) on the Defaulted Defendants along with a

  summons or if the Court will deem any objections to process or service of process waived by the

  Defaulted Defendants’ failure to appear and defend the action.

         26.     In any event, Plaintiffs respectfully request that the Court vacate the date certain

  present in its Orders (D.E. 132, 145, 152, 172) requiring the filing of the Motion for Default

  Final Judgment by June 7, 2021. Undersigned counsel vows, as an officer of the Court, that the

  Motion for Default Final Judgment will be expeditiously filed once the issues presented herein

  are resolved. In fact, it was while finalizing the Motion for Default Judgment that the issues




  [2124111/1]                                         6
Case 1:19-cv-24138-DPG Document 175 Entered on FLSD Docket 06/07/2021 Page 7 of 8




  raised herein were discovered—while doing a final review of all of the procedural history along

  with the appropriate docket entries.

                                CERTIFICATE OF CONFERRAL

         I hereby certify that I conferred with counsel for the Greystone Defendants regarding this

  Motion. She stated no objection to the relief sought herein.

         Dated: June 7, 2021                   Respectfully submitted,

                                                 ZEBERSKY PAYNE SHAW LEWENZ, LLP
                                                 110 S.E. 6th Street, Suite 2150
                                                 Ft. Lauderdale, Florida 33301
                                                 Telephone: (954) 595-6060
                                                 Facsimile: (954) 989-7781
                                                 Primary          Email:         jshaw@zpllp.com;
                                                 srusso@zpllp.com; zludens@zpllp.com
                                                 Secondary Email: mperez@zpllp.com;
                                                 medmondson@zpllp.com

                                                 By: _/s/ Zachary D. Ludens
                                                 JORDAN A. SHAW (FBN 111771)
                                                 STEFFANI M. RUSSO (FBN 1002598)
                                                 ZACHARY D. LUDENS (FBN 111620)
                                                 Counsel for Plaintiffs

                                                 and

                                                 SMS LAW GROUP, APC
                                                 Co-Counsel for Plaintiffs
                                                 Kevin Qi, Esq. (Pro Hac Vice Granted)
                                                 CA Bar No. 284314
                                                 Pro Hac Vice Granted
                                                 2221 Camino Del Rio S.
                                                 Ste. 100
                                                 San Diego, CA 92108
                                                 Telephone: (619) 342-7887
                                                 Facsimile: (619) 255-9559
                                                 Primary Email: kevinqi@smslawfirm.us




  [2124111/1]                                     7
Case 1:19-cv-24138-DPG Document 175 Entered on FLSD Docket 06/07/2021 Page 8 of 8




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 7th day of June, 2021, I electronically filed the

  foregoing document with the Clerk of the Court using the CM/ECF which will notify all parties.

                                                     /s/ Zachary D. Ludens
                                                     Zachary D. Ludens (FBN 111620)




  [2124111/1]                                   8
